Exhibit 10.6

 

Share Transfer Agreement

  

This Share Transfer Agreement (hereinafter referred to as the “Agreement”) is
signed by the following parties on July 18th, 2019.

  

Party A (Transferor): Beijing Financial Holdings Limited

Address: Room 1608, CC Wu Building, 302-308 Hennessy Road, Wan Chai, Hong Kong

 

Party B (Transferee) : Ideanomics Inc.

Registered Address: 318 North Carson Street, Suite 208, Carson City, Nevada
89701 with Principal Office at 55 Broadway, 19th Floor, New York, NY 10022.

 

Given That:

 

(1)Party A is a limited company established and lawfully maintained in
accordance with the laws of Hong Kong.

 

(2)Party A legally holds ordinary shares of Bigfair Holdings Limited
(“Bigfair”), representing 40% of the total issued share capital.

 

(3)Bigfair legally holds a 51% ownership stake in Glory Connection Sdn. Bhd.
(the "Target Company").

 

(4)Party A legally holds ordinary shares of the Target Company, representing 34%
of the total issued share capital of the Target Company. Along with the
ownership in Bigfair, Party A owns a 34% stake in the Target Company.

 

(5)The Target Company legally holds a 55% stake in Tree Manufacturing Sdn. Bhd.
("Tree").

 

(6)Party B is a company established and in existence under the laws of the state
of Nevada (USA), is listed on the Nasdaq Stock Exchange, the stock code is IDEX.
As of the date of signing of this Agreement, the total number of ordinary shares
already issued by the Acquirer is 108,561,959 shares and 7,000,000 shares of
preferred shares.

 



 1 

 

 

(7)Party A intends to transfer shares totaling 34% of the total issued share
capital of the Target Company held by it to Party B, and Party B intends to
accept the target equity; that party B after the transfer will eventually hold
18.7% stake of Tree (the “Share Transfer”).

 

(8)Party A intends to grant Party B an option to buy the 40% ownership interest
held by it in Bigfair (the “Option”), and Party B intends to accept the option;
that party B after exercise of the option will eventually hold a total of 54.4%
of the Target Company and 29.92% of Tree.

 

The parties reached this Agreement as follows:

 

1Target Share Transfer

 

1.1In accordance with the terms and conditions specified in this Agreement,
Party A agrees to transfer ordinary shares of Target Company to party B (the
“Target Shares”), representing 34% of the total issued share capital of the
Target Company, and party B agrees to accept such Target Shares.

 

1.2Consideration and payment arrangements for the transfer of Target Shares

 

1.2.1The parties agree that the consideration for the transfer of the Target
Shares is US$24,380,000 (“Consideration”) which will be paid in equivalent of
Party B's stock (“stock consideration”). Party B shall issue and allot Party B's
shares to Party A at a price of US$2/share, for a total of 12,190,000 shares.

 

1.2.2Before Party B pays the consideration, Party B has the right to conduct due
diligence on the Target Company. Party B's payment consideration is based on
Party B's satisfaction with the results of the due diligence investigation.

 

1.2.3Within 90 days after this Agreement comes into force, Party B shall
complete the issuance and allotment of the stock consideration. All stock
considerations shall be separately allocated and effectively deposited in the
accounts of the selling shareholder.

 

2Changes involved in the transfer of the Target Shares

 

2.1Party A shall, within 14 days after the signing of this Agreement, complete
the formalities for the registration of the changes required for the transfer of
the relevant Target Shares (including but not limited to the change of the
Register of shareholders, etc.).

 



 2 

 

 

3Option Agreement

 

3.1Option Agreement. In accordance with the terms and conditions specified in
this Agreement, Party A agrees to grant Party B the option to buy 40% ownership
(the “Option Shares”) interest in Bigfair and Party B agrees to accept such
Option.

 

3.2Exercise Price. The aggregate exercise price of the Option will be at a 10%
discount to the underlying valuation of Tree as is described in the Target Share
Transfer, or an aggregate consideration of $13,165,200 (the “Exercise Price”).

 

3.3Exercise of the Option. Party B may exercise the Option at any time, in full,
on any business day after July 18th, 2020 (the “Effective Date”) and before July
19th, 2021 (the “Expiration Date”) by delivery of the Option Exercise Form
attached in Appendix III at the principal offices of Party B. The Option is
considered exercised upon receipt by Party B of the Option Exercise Form.

 

3.4Form of Payment. Upon valid exercise of the Option, the Exercise Price will
be paid by Party B to Party A in the form of Party B’s common stock, valued at
the greater of (i) average closing trading price for the 30 days immediately
preceding the date the Option is exercised; and (ii) $2.00 per share, or such
price as adjusted for common stock dividends, stock splits, reclassifications or
other such changes to Party B’s common stock.

 

4Changes involved in the transfer of the Option Shares

 

4.1Party A shall, within 14 days after the exercise of the Option, complete the
formalities for the registration of the changes required for the transfer of the
relevant Option Shares (including but not limited to the change of the Register
of shareholders, etc.).

 

5Reps and Warranties

 

5.1Party A to party B declares, guarantees and commits as follows:

 

5.1.1Party A will handle the transfer of the relevant Target Shares in
accordance with the provisions of Article 2 of this Agreement.

 

5.1.2Party A will handle the transfer of the relevant Option Shares in
accordance with he provisions of Article 4 of this Agreement.

 

5.1.3Tree Movement Malaysia Sdn. Bhd. has authorized Tree exclusive production
of electric vehicle products. Tree Movement Malaysia Sdn. Bhd. is currently the
sole holder of the Malaysian electric vehicle manufacturing license. A copy of
the aforementioned manufacturing license and exclusive license are listed in
Annex 1 of this Agreement.

 



 3 

 

 

5.1.4Resources that have been established or are being negotiated by Tree and
its affiliates include, but are not limited to 1. Reached an agreement with
relevant departments in Malaysia for the use of new energy vehicle service for
the police 2. Reached an agreement with relevant departments in Malaysia to use
no less than 60,000 new energy bus services for local use 3. Reached a
cooperation with relevant government departments in China and Malaysia
(including but not limited to Ministry of Environmental Protection, Ministry of
Science and Technology, Ministry of Industry) 4. With China Aerospace New Long
March Electric Vehicle Technology reached a corresponding resources cooperation
5. Other resources. A complete copy of the aforementioned cooperation and
resources has been submitted to the Acquirer, as set out in Appendix II of this
Agreement.

 

5.1.5All the Target Shares and Option Shares have been legally registered. There
are no mortgage, pledge or other rights restrictions on the entire equity of the
Target Shares or Option Shares, and there are no priority transfer or similar
rights.

 

5.1.6The Target Company has submitted its true audited financial report to Party
B. These financial reports are true, accurate and complete, and there are no
major omissions or misleading statements.

 

5.1.7Except for the conditions set out in this Agreement, Party A shall transfer
the Target Shares to Party B, sign and submit relevant documents, and perform
the obligations under this Agreement without the consent, order, filing,
permission or notice of any other authorized authority or third party, statement
or registration.

 

5.1.8Upon valid exercise of the Option, Party A shall transfer the Option Shares
to Party B, sign and submit relevant documents, and perform the obligations
under this Agreement without the consent, order, filing, permission or notice of
any other authorized authority or third party, statement or registration.

 

5.1.9Party A's signature, submission and performance of this Agreement will not
contravene or violate any of the following provisions, nor will it constitute
any breach of contract or any of the following: the company's articles of
association, registration certificate or other similar organizational documents;
any documents or agreements that are binding on or as a party; or any law, or
any assets owned by the target company or its shareholders; or any judgment,
order, ruling or decree issued by any government department whose assets have
jurisdiction.

 



 4 

 

 

5.2Party B's statement, guarantee and commitment to Party A are as follows:

 

5.2.1Fulfill the obligation to pay the consideration as agreed in Article 1 of
this Agreement;

 

5.2.2Party B has obtained all the approvals and authorizations required to sign,
submit and perform this Agreement.

 

5.2.3By signing, submitting and fulfilling this Agreement, Party B will not
contravene or violate any of the following provisions, nor will it constitute
any breach of contract or any of the following: the Company’s Articles of
Association, registration certificate or other similar organizational document;
any document or agreement that is a party or binding on it; or any law, or
jurisdiction over the target company or any assets owned by the target company
or its shareholders; or any judgment, order, ruling or decree issued by any
government department of the right.

 

6Tax

 

6.1The parties agree that the taxes involved in the transfer of the target
shares or the exercise of the Option are borne by the parties themselves.

 

7Confidentiality

 

7.1The parties agree to all relevant information obtained from other parties
under this Agreement (including all terms and conditions), including but not
limited to the content of this Agreement and other information related to the
transfer of the Target Shares as agreed in this Agreement ("Confidential
Information") to be confidential until such information becomes public
information available through public access. The recipient of the information
agrees to take the necessary precautions for the confidentiality of the
information and agrees to restrict the use of the information outside the scope
of this Agreement without the prior written consent of the other party. The
above restrictions are not applicable to the following information:

 

a)the information is known to the public without violating the agreement;

 

b)the information is disclosed by its owner to others without being restricted
by a confidentiality agreement;

 



 5 

 

 

c)this information is known to the recipient without violating this Agreement
and any other confidentiality obligations;

 

d)The disclosure of this information is required by law, court or regulatory
agency; or the information is disclosed to any party's affiliates, directors,
administrators, employees, agents, consultants, actual shareholders, potential
investors, stock purchasers and any others (subject to the confidentiality
provisions of the written agreement) third parties who are required to possess
such confidential information in the performance of this Agreement.

 

7.2Unless the confidential information changes to public information in
accordance with the provisions of Article 6.1, the validity of Article 6.1
remains valid and shall not expire due to the performance of this Agreement or
other reasons.

 

8Liability for Breach of Contract

 

8.1The parties agree that if a party breaches this agreement, it constitutes a
breach of contract and the breach party may be held liable for breach of
contract.

 

9Other Agreements

 

9.1This Agreement and any documents referred to in this agreement constitute the
entire agreement between the parties with respect to the transfer of the Target
Shares, superseding all prior oral or written agreements, agreements,
understandings, memoranda of understanding between the parties with respect to
this transaction. The parties agree that this Agreement shall enter into force
on the date of its signing by the parties.

 

9.2Any request or other communications made pursuant to any notice given in this
Agreement shall be made in writing and sent to the address specified by the
recipient or sent by facsimile or e-mail.

 

9.3This Agreement and any proceedings arising out of it shall be governed by the
laws of Hong Kong, and the parties agree to submit any dispute arising out of
the performance of this agreement to the Hong Kong International Arbitration
Centre for arbitration in accordance with its arbitration rules in effect at
that time. The tribunal shall consist of three arbitrators, each party shall
appoint one, and the third shall be appointed jointly by the parties and shall
be the presiding arbitrator. The arbitration is final and binding on both
parties.

 



 6 

 

 

9.4If at any time one or more of these terms is or becomes invalid, illegal,
unenforceable or in any way unenforceable, the validity, legality and
enforceability of the remaining terms will not be affected or impaired.

 

9.5The parties to the Agreement shall bear the legal and professional costs of
each party in the process of making the Agreement, which shall be reimbursed by
the party without fault when the Agreement is annulled.

 

9.6Each of the parties and the Target Company shall have one copy of this
Agreement and each copy shall have the same effect.

  

No Text

 

 7 

 

  

(This page has no text and is the signature page of the share transfer
agreement)

  

This agreement is signed by the following parties on the date stated in the
first part of this agreement:

  

Party A:

  

 

Signature:

  

 

Party B:

 

 

Signature:

 

 

  

 8 

 

 

Appendix I

Copy of EV Licenses

 

 

Appendix II

Copy of partnership and cooperation agreement

 

 

 

 9 

 

  

Appendix III

  

Option Exercise Form

  

Capitalized terms used and not otherwise defined herin shall have the meanings
ascribed to such terms in the Share Transfer Agreement by and between Beijing
Financial Holdings Limited (“Party A”) and Ideanomics, Inc. (“Party B”), dated
July 18th, 2019, to which this Option Exercise form relates.

  

The undersigned hereby irrevocably elects to exercise the within Option dated
July 18th, 2019.

  

 

By:___________________________

  

 

Name:_________________________

  

 

Date:__________________________

 

 

 10 

